Citation Nr: 1213668	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  07-08 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder. 

2.  Entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Veteran and S. G.
ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1971 to March 1975.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2006 of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the reopening of the claim of service connection for posttraumatic stress disorder.  

On appeal in June 2008, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file. 

In a decision in October 2008, the Board reopened the claim of service connection for posttraumatic stress disorder and remanded the claim for additional development.   

Although the Veteran filed a claim of service for posttraumatic stress disorder, the record shows that a psychiatric disorder other than posttraumatic stress disorder has also been diagnosed.  For this reason, the Board will address both posttraumatic stress disorder and a psychiatric disorder other than posttraumatic stress disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction that his mental condition, whatever it is, causes him). 

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  






REMAND 

In November 2004, a representative of the National Personnel Records Center reported that all personnel records were being forwarded, but the records were incomplete. 

As the unit assignments and dates of assignment were not included in the service personnel records, and as the records are relevant to the Veteran's alleged in-service stressors, further development under the duty to assist is needed.  38 C.F.R. § 3.159(e) (VA will make as many requests as are necessary to obtain relevant records from a Federal department, unless the requested records do not exist or further attempts to obtain the records would be futile.). 

Accordingly, the case is REMANDED for the following action:

1.  Request from the appropriate Federal custodian a second search for service personnel records, specifically, the unit assignments and dates of assignment and any performance evaluations. 

If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e).

2.  Request from the appropriate Navy or Marine custodian of historical records, the unit history, including the assigned units, of the 34th MAU (Marine Amphibious Unit: elements of BLT 1/8 and HMM-162 aboard the USS Inchon) from July 20 to 24, 1974, in the evacuation of civilians from Cyprus.






If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e).

3.  Ask the Veteran to clarify whether he served in the US Air Force Reserve, and, if so, the dates of service. 

4.  If the Veteran served in the US Air Force Reserve obtain the service personnel and treatment records. 

If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e), 

5.  After the development has been completed, adjudicate the claims of service connection for posttraumatic stress disorder and for service connection for a psychiatric disorder other than posttraumatic stress disorder.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 













The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).








Department of Veterans Affairs


